Citation Nr: 0922256	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  97-32 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a vision disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bladder disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular disorder, claimed as 
due to Department of Veterans Affairs' prescription of 
incorrect medication.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991 and from December 2002 to July 2004, including service 
in the Southwest Asia theater.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for a vision disorder, to 
include as due to an undiagnosed illness; for a bladder 
disorder, to include as due to an undiagnosed illness; and 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a cardiovascular disorder, claimed as due to VA's 
prescription of incorrect medication.  In January 2004, the 
Board remanded the claims for additional development.  

In November 2006, the Board denied the Veteran's claims.  The 
Veteran appealed the decision denying the claims to the 
United States Court of Appeals for Veterans Claims.  In a 
January 2008 Order, the Court remanded the claims to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.  In July 2008, the Board remanded the claims for 
additional development.

The issues of entitlement to service connection for vision 
and bladder disorders, to include as due to an undiagnosed 
illness, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The Veteran's cardiovascular disorder (angina and coronary 
vasospasm) was as likely as not caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disorder, claimed as due to Department of 
Veterans Affairs' prescription of incorrect medication, have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2008).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2008).

In February 1999, it was discovered that the Veteran had been 
taking the medication Quinidine instead of the medication 
Quinine, as had been prescribed for relief of nocturnal leg 
cramping.  The VA pharmacy in December 1997 had apparently 
incorrectly filled the prescription with Quinidine rather 
than Quinine.  The mistake had continued unnoticed until 
February 1999.  At that time, the Veteran was informed that 
he should immediately stop taking the Quinidine.  Very 
shortly after discontinuing Quinidine, the Veteran reported 
to the emergency room with complaints of severe chest pain.  
The Veteran asserts that VA's prescription of the incorrect 
medication, and his discontinuation of that medication, 
resulted in a myocardial infarction and cardiovascular 
problems that have persisted since his complaint of chest 
pain in February 1999.

In support of his claim, the Veteran submitted a July 1999 
letter from his private physician indicating that on the day 
following the discontinuation of Quinidine, the Veteran was 
in the emergency room with an acute myocardial infarction.  
In the physician's opinion, it was likely that the sudden 
discontinuation of Quinidine adversely affected the Veteran's 
coronary arteries, as is the case when a beta blocker is 
abruptly discontinued.  The Veteran likely experienced an 
increased heart rate rebound that resulted in a myocardial 
infarction.

Whether the Veteran in fact experienced a myocardial 
infarction in February 1999 has been the subject of some 
ambiguity, particularly as subsequent treatment records found 
that the Veteran had not.  In response to this ambiguity, in 
April 2000, the RO obtained a VA opinion.  After reviewing 
the record, the VA physician noted that Quinidine, although 
pro-arrythmic, was not regarded as a cause of heart attacks 
(myocardial infarctions).  Similarly, while Quinine may 
sometimes cause ECG abnormalities, it was also not regarded 
as a cause of heart attacks.  While on February 21, 1999, as 
demonstrated in the record, the Veteran presented with 
complaints of chest pain, there was no evidence of myocardial 
infarction by ECG or enzymes.  Diagnostic cardiac 
catheterization on February 22, 1999, showed normal 
coronaries.  Stress testing in March 1999 showed good 
exercise capacity.  Additionally, a March 1999 ECG was 
negative for ischemia, and cardiocele imaging showed no 
defects.  Based on the evidence of record, the examiner found 
that the Veteran had not had a myocardial infarction in 
February 1999.

In May 2000, the Veteran's private physician submitted a 
letter responding to the VA examiner's opinion.  In that 
letter, the physician stated that the Veteran did have a 
myocardial infarction in February 1999.  The physician 
asserted that the Veteran's claim had been misrepresented by 
the VA examiner - it was not that Quinidine could cause a 
myocardial infarction, it was that the sudden cessation of 
Quinidine induced severe anxiety, causing a muscular spasm of 
a coronary artery, that in consequence, caused a myocardial 
infarction.  In the Veteran's case, there were no 
calcifications, but there was wall motion abnormality 
indicative of a myocardial ischemia caused by spasm and clot, 
which had required clot dissolution and catheterization.  
Because of the incorrect prescription and sudden 
discontinuation of Quinidine, the Veteran had a permanent 
disability manifested by increased stress, the loss of his 
job, and the loss of income.

In January 2001, the Veteran's private physician consulted 
another physician regarding the question of whether the 
Veteran had actually sustained a myocardial infarction in 
February 1999.  In a January 2001 letter, the physician whom 
the Veteran's physician had consulted, stated that by 
clinical criteria at presentation in the emergency room 
(chest discomfort and ECG changes), the Veteran had met the 
criteria for an inferior myocardial infarction.  Upon cardiac 
catheterization, however, the Veteran's coronary arteries and 
left ventricular systolic function were found to be normal.  
His cardiac enzymes were not found to be elevated.  At repeat 
cardiac catheterization in September 1999, the Veteran's 
arteries were again found to be normal.  In the physician's 
opinion, there were two possible explanations for the 
Veteran's complaints in February 1999:  (1) the Veteran had 
Prinzmetal angina caused by coronary artery spasm, or (2) the 
Veteran had transient thrombosis but the artery was not 
thrombosed long enough to cause a myocardial infarction, but 
instead caused myocardial stunting.

In January 2006, the RO obtained an additional VA examination 
and opinion addressing the Veteran's allegations.  In the 
opinion, the VA examiner noted that treatment records showed 
that in February 1999, the Veteran presented with 
retrosternal chest pain characterized by a feeling of 
pressure, with pain radiating to the left arm and with 
numbness in the left hand.  He was given oral nitroglycerin, 
to which there was no response.  He was later given 
intravenous nitroglycerin, to which there was partial 
response.  An echocardiogram (ECG) at that time revealed 
changes in the inferior leads, which suggested inferior wall 
infarction.  The Veteran was informed that he had had a 
myocardial infarction.

Electrocardiograms and cardiac enzyme studies conducted from 
1996 through December 2004 showed the same nonspecific 
changes in the inferior leads, but did not show evidence of 
acute myocardial infarction.  In October 2003, the Veteran 
was been hospitalized with complaints of chest pain.  Cardiac 
catheterization and coronary angiograms done at that time 
showed that the coronary arteries were normal.  However, 
during the cardiac catheterization, the Veteran had a 
vasospasm of the right coronary artery.  At the same time, he 
had chest pain.  The chest pain and the spasm of the right 
coronary artery were promptly relieved with sublingual 
nitroglycerin.  An ECG done in December 2004 showed normal 
left ventricular systolic function and normal right 
ventricular systolic pressure.  There was mild distal apical 
hypokinesia.  

At the time of the examination, the Veteran reported 
experiencing one episode of chest pain per month.  The pain 
was retrosternal, constrictive, and sometimes radiated to the 
left arm.  It generally lasted from three to five minutes, 
and was relieved by sublingual nitroglycerin.  Based upon the 
examination and the evidence of record, the examiner 
determined that over the years the Veteran had had several 
episodes of atypical chest pain due to coronary vasospasm.  
He did not have atherosclerosis of the coronary arteries.  In 
addressing whether the Veteran having mistakenly been 
prescribed Quinidine instead of Quinine had caused his 
cardiovascular problems, the examiner determined that they 
had not, as Quinidine, nor any of the other medications the 
Veteran had been prescribed by VA, were known to cause either 
myocardial infarction or coronary vasospasm.

Because the VA examiner did not address whether the sudden 
cessation of Quinidine caused the Veteran's cardiovascular 
problems, the Board remanded the claim for an additional 
opinion in July 2008.  In an October 2008 opinion, the 
examiner determined that the withdrawal of Quinidine in 
February 1999 did not cause atypical chest pain, coronary 
vasospasm, or myocardial infarction, but did not provide a 
rationale for so determining.

In response to that opinion, the Veteran's private physician 
submitted an additional opinion, dated in February 2009, in 
which he argued that the October 2008 opinion was inadequate, 
in that it did not respond to the private physician's 
contentions regarding the relationship between the sudden 
cessation of Quinidine and the onset of the Veteran's 
cardiovascular problems.  The physician reiterated that 
Quinidine was a drug normally used for acute cardiac 
arrhythmias and was not normally given in a chronic fashion.  
Given the misprescription of the medication, the onset of 
coronary problems immediately after the sudden cessation of 
the medication, and the fact that no research supporting an 
alternative etiology for the chain of events in the Veteran's 
case had been put forth, the physician again opined that it 
was more likely than not that the sudden cessation of 
Quinidine caused the Veteran's acute myocardial infarction.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Examining physicians in this case have not agreed upon the 
precise causes of the Veteran's cardiovascular problems.  
While the Veteran's private physician's opinion is in 
contrast to the conclusions of the VA examiners, the private 
physician's opinion nonetheless appears to be based upon 
correct facts and is therefore persuasive.  The fact that the 
VA examiner did not provide a rationale for concluding that 
the withdrawal of Quinidine in February 1999 did not cause 
atypical chest pain, coronary vasospasm, or myocardial 
infarction lessens the probative value of that opinion.  As 
the evidence supporting the Veteran's claim is, at the very 
least, as persuasive as that against the claim, the Board 
concludes that the evidence is in relative equipoise.  Giving 
the Veteran the benefit of the doubt, as is required by law, 
the Board concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular disorder, claimed as 
due to Department of Veterans Affairs' prescription of 
incorrect medication, is warranted.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cardiovascular disorder, due to VA prescription of incorrect 
medication, is granted.


REMAND

Additional development is needed prior to further disposition 
of the issues of entitlement to service connection for vision 
and bladder disorders, each to include as due to an 
undiagnosed illness.

In November 2006 and in July 2008, the Board remanded these 
issues for the purpose of obtaining opinions addressing 
whether the Veteran's alleged vision and bladder disorders 
were manifestations of undiagnosed illnesses, or whether his 
complaints could be attributed to known diagnoses.

On VA eye examination in January 2007, the Veteran's vision 
disorder was attributed to astigmatism with presbyopia, 
severe diabetic macular edema, and moderate to severe 
diabetic retinopathy.  No assessment, however, was made as to 
whether the Veteran developed diabetes mellitus during his 
active service.  Thus, although it is clear that the 
Veteran's vision disorder is attributable to a known medical 
causation, it remains unclear whether his vision problems are 
related to a disorder incurred in service.  Because the 
January 2007 reports of examination are incomplete for rating 
purposes, a remand for an additional examination and opinion 
addressing whether diabetes mellitus was incurred in service 
is required.

For similar reasons, the claim of entitlement to service 
connection for a bladder disorder must be remanded.  On VA 
genitourinary examination in October 2008, the Veteran's 
bladder disorder was attributed to benign prostatic 
hypertrophy (BPH).  In so determining, the examiner did not 
address whether the Veteran's ongoing complaints of urinary 
urgency and increased urinary frequency prior to October 2008 
were also attributable to BPH, rendering the report of 
examination inadequate for rating purposes.  Such inquiry is 
significant, in that prior to the October 2008 examination, 
rectal examination revealed a normal, non-hypertrophied 
prostate.  The October 2008 report of examination is also 
inadequate in that the examiner did not address whether the 
Veteran's BPH had its initial onset during his active 
service.  Therefore, a remand for an additional examination 
and opinion is required.

Lastly, although scattered VA treatment records dated since 
December 2000 have been associated with the record, 
comprehensive VA records dated since December 2000 have not 
been associated with the file.  As these records may contain 
information pertinent to the Veteran's claims, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file comprehensive records from 
the VA Medical Center in Marion, 
Indiana, dated from December 2000 to 
the present.  If any of those records 
have been retired, attempt to obtain 
them from the appropriate storage 
facility or facilities.

2.  After the above records have been 
associated with the file, schedule the 
Veteran for an appropriate examination 
for the purpose of ascertaining whether 
the Veteran has diabetes mellitus 
related to his active service.  The 
examiner should review the claims 
folder and should note that review in 
the report.  The examiner should opine 
whether it is at least as likely as not 
(50 percent probability or greater) 
that diabetes mellitus had its clinical 
onset during service or within a year 
of his separation from service, or 
whether it is otherwise related to his 
active service.  If the Veteran is not 
diabetic, the examiner should offer an 
opinion regarding whether the diagnoses 
of severe diabetic macular edema, and 
moderate to severe diabetic retinopathy 
in January 2007 were appropriate.  
Because the Veteran is competent to 
report the onset of diminished visual 
acuity in service, as this requires 
only personal knowledge, not medical 
expertise, as it comes to him through 
his senses, the examiner must 
specifically address the Veteran's 
report of diminished visual acuity 
having first manifested during his 
period of active service in determining 
whether his current vision problems are 
related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the veteran's service 
medical records to provide a negative 
opinion).  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale, with citation to 
relevant medical findings.

3.  After the additionally requested 
records have been associated with the 
file, schedule the Veteran for a 
genitourinary examination for the 
purpose of ascertaining whether the 
Veteran's bladder complaints are 
related to his active service.  The 
examiner should review the claims 
folder and should note that review in 
the report.  The examiner should opine 
whether it is at least as likely as not 
(50 percent probability or greater) 
that benign prostatic hypertrophy had 
its clinical onset during service, or 
whether it is otherwise related to his 
active service.  The examiner must also 
provide the most likely etiology of the 
Veteran's complaints of increased 
urinary frequency and urgency as noted 
on VA examinations in April 1994, 
January 1996, and May 1997, which found 
urinary frequency but no evidence of 
benign prostatic hypertrophy.  Because 
the Veteran is competent to report the 
onset of increased urinary frequency 
and urgency in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's 
report of bladder problems having first 
manifested during his period of active 
service in determining whether his 
current bladder complaints are related 
to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the veteran's service 
medical records to provide a negative 
opinion).  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale, with citation to 
relevant medical findings.

4.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


